JONES, Circuit Judge.
The appellant, R. C. W. Supervisor, Inc., relying upon diversity of citizenship as a basis of federal jurisdiction, and upon 28 U.S.C.A. § 2463, both for jurisdiction and as a ground for relief, asserted ownership of goods upon which the Sheriff of Hillsborough County, Florida, has levied under an execution issued upon a judgment of a Florida court rendered against the Republic of Cuba, sought in the district court an injunction to prevent the Sheriff from selling under the execution and for other relief. The state court judgment creditor, Harris and Company Advertising, Inc., became a party by intervention. The district court entered an order denying a temporary injunction and this appeal is from that order.
The appellant has not asserted or attempted to assert its claim in the Florida court, and has not said it cannot there obtain such relief as the facts and the law may justify. It is shown by the record that the federal customs revenue is not in jeopardy. Aside from any consideration of the judicial discretion of a district court in granting or denying a temporary injunction, we conclude that the statute, 28 U.S.C.A. § 2283| and the doctrine of comity ■ require that the appellant repair to the Florida Courts for its remedy. The order of the district court is
Affirmed.